DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 8-14) in the reply filed on 01/07/2021 is acknowledged. 

Status of Claims
Claims 1-14 are pending in the application with claims 1-7 withdrawn. Claims 8-14 are examined herein.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 304 (Figure 3), 410 (Figure 4), and 412 (Figure 4). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304,312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").

A skilled artisan would not consider the inventor to be in possession of the claimed invention. For example, independent claim 8 recites “[a] system for generating and maintaining a solid structure around a nuclear reactor and for reducing the effects of runaway nuclear reactors,” “wherein the system is configured to dispense the liquid at said freezing temperature so as to freeze upon egress and create a solid structure surrounding the pipes,” and “wherein in the event of a nuclear reactor malfunction, the 

Further, independent claim 8 recites “an interior coating of hafnium that is refined to maximize neutron capture.” However, the Specification does not disclose or define what is meant by refining hafnium. In fact, the only mention of refining hafnium in the Specification is in the statement “Hafnium must be more refined to maximize neutron capture” in [0038], which provides no indication as to what structure, materials, or steps this requires and merely repeats the language of the claims. Neither the claims nor the Specification provide any indication as to what the actual result (refined hafnium) is or how this result is achieved. 

Further, independent claim 8 appears to recite the liquid is frozen in the refrigeration unit (“a refrigeration unit configured for refrigerating the liquid from the repository to at least a freezing temperature”), then pumped through the pipes and out of the nozzles (“a pump for pumping the liquid from the refrigeration unit through the pipes and out of the nozzles”). These limitations are disclosed in [0023], [0031], [0039]. However, the Specification provides no disclosure as to how and with what specific structures a frozen liquid, and therefore liquid in a solid state, is pumped from the refrigeration 

Because the instant disclosure does not describe the invention fully, but instead omits a full and complete description of (1) how the system reduces the effects of runaway nuclear reactors, generates and maintains a solid ice structure, and shuts down a nuclear chain reaction, (2) what refining hafnium means, and (3) how a solid material is pumped and dispensed through the system, and further lacks objective, experimental evidence supporting the existence of the claimed system, claim 8 fails to comply with the written description requirement of 35 U.S.C. 112(a). The claim contains subject matter which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

As explained above, the Specification fails to fully identify how the claimed system reduces the effects of runaway nuclear reactors and shuts down a nuclear chain reaction. Based on the evidence regarding the below factors (In re Wands
The breadth of the claims: Applicant's claims to “generat[e] and maintain[e] a solid structure,” “reduc[e] the effects of runaway nuclear reactors,” and “in the event of a nuclear reactor malfunction, … shut[] down a nuclear chain reaction” are extremely broad to the extent that the outcomes of said apparatus cannot be reasonably predicted and measured. The preamble and the last limitation of the claim are merely recitations of intended results without any recitation of the structure, materials, or steps necessary to achieve these results other than the mere presence of hafnium in the pipes and dispensing of frozen liquid. See MPEP 2164.08.
The nature of the invention: The nature of the invention, i.e., the subject matter to which the claimed invention pertains, revolves around generating and maintaining a pykrete structure comprising hafnium-aluminum pipes to control the reactivity of a nuclear reactor and prevent the release of radioactive materials to the environment ([0020], [0042]). There is no disclosure to suggest using pykrete for reactor containment or buildings is well-known in the art and the Specification notes that the invention is intended to replace widely used materials such as concrete, a material well-known in the art for reactor containment. The nature of the invention suggests a complete disclosure as to the structure, materials, and steps for generating and maintaining a pykrete structure, reducing the effects of runaway nuclear reactors, and shutting down a nuclear chain reaction using the claimed system is required to enable one of ordinary skill in the art to achieve the desired results of the claimed invention. See MPEP 2164.05(a).
The state of the prior art: The effects claimed by Applicant using pykrete containment structures have not been verified by the existing body of scientific work; nor has Applicant submitted any relevant, related prior art or research papers. Further, Applicant admits “there are no current solutions for having a permanent maintenance system for maintaining said [pykrete] structure” ([0007]). A nuclear reactor requires a permanent containment structure in 1 and are not widely used in construction2. The state of the prior art suggests a complete disclosure as to how to achieve the claimed intended results would be required to enable one of ordinary skill in the art to carry out the claimed invention. See MPEP 2164.05(a).
The level of one of ordinary skill: The level of ordinary skill in the art is a skilled artisan who understands the concepts of nuclear reactors, reactivity, shielding, and pykrete construction. See MPEP 2164.05(b).
The level of predictability in the art: To the examiner’s knowledge, there exists no guide readily available listing the structure, materials, or steps necessary for utilizing pykrete for construction or for nuclear reactor containment. Rather, the inventor set forth desired results without identifying how one could achieve these results. The level of predictability in the art suggests that one skilled in the art could not readily anticipate the structure, materials, or steps for constructing the system of claim 8 to achieve the desired results. See MPEP 2164.03.
The amount of direction provided by the inventor: The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). Applicant states that “there are no current solutions for having a permanent maintenance system for maintaining said [pykrete] structure” ([0007]), suggesting that a complete disclosure of the structure, structural relationships, and materials of the system and its use as nuclear containment are required to enable one of ordinary skill in the art to carry out 
The existence of working examples: No examples, working or otherwise, are provided in the disclosure, nor can the examiner find any external examples of such a system for reducing the effects of runaway nuclear reactors and shutting down a nuclear chain reaction. See MPEP 2164.02.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The quantity of experimentation needed is infinite, as the practical guidance provided is insufficient to enable one to build or operate a working prototype of the invention, and the provided theoretical guidance is insufficient to enable one to understand the underlying sequence of phenomena required to attempt such an endeavor. See MPEP 2164.06.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim 8 is indefinite because it is unclear from the limitation “an interior coating of hafnium that is refined to maximize neutron capture” what structural feature of the refined hafnium coating differentiates the claimed coating from any other hafnium coating. How does refining the hafnium affect the coating and what features does this impart? 

Claim 8 recites the limitation "the aluminum pipes" in line 3 and “the pipes” in line 6. There is insufficient antecedent basis for these limitations in the claim. Further, it is unclear from the claim whether the “interconnected network of pipes” as recited in line 3, the “aluminum pipes” as recited in lines 4 and 14, and the “pipes” as recited in lines 6, 11, 13, and 15-16 refer to the same structures or different structures.

Claim 8 is further indefinite because it recites “so as to freeze upon egress,” but does not define onto what structure the liquid freezes. Does the liquid simply freeze in mid-air? Or does the liquid freeze onto some other surface or structure? It is further unclear from what structure the liquid is dispensed and from what structure the liquid freezes upon egress. Is the liquid dispensed from the nozzles and does it further egress from the nozzles? If so, how do the nozzles dispense liquid at freezing temperatures and therefore dispense the liquid in a solid state?  

Claim 8 recites “a solid structure” in line 13, but it is unclear if this is the same solid structure as recited in the preamble or a different solid structure.

Claim 8 recites the limitation "the aluminum in the pipes" in lines 15-16. There is insufficient antecedent basis for this limitation in the claim.

Claim 8 is further indefinite because it is unclear from the claim at what stage the liquid is frozen. The liquid moves from the refrigeration unit, which freezes the liquid, through the pipes, and out of the nozzles. If the liquid is frozen, and therefore solid, in the refrigeration unit before being pumped through the pipes and out of the nozzles, how would the system be configured to dispense liquid? Would the pipes and nozzles or even just the output of the refrigeration unit not be blocked by the frozen liquid and thereby prevent the dispensing of any liquid?

Claims 10 and 14 are indefinite because they recite “the pipes,” but it is unclear whether this refers to the “interconnected network of pipes” as recited in claim 8, the “aluminum pipes” as recited in claim 8, the “pipes” as recited in claim 8, or some other structure.  

Claims 11 and 12 are indefinite because it is unclear the structural and/or functional difference between the collection repository and the repository as recited in claim 8. Both repositories hold the liquid and both have the liquid pumped from the collection repository/repository to the refrigeration unit. Are these intended to be the same structures? Does the system contain two separate repositories that both function in the same way?

Claim 14 is indefinite because it is unclear what “the computing device communicably is further configured for” is intended to recite. Is the claim intended to recite “the computing device is further configured for”?

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility. 

Applicant’s claimed invention is directed to a system for creating an ice structure. The asserted utility of the present invention is generating and maintaining a pykrete containment structure, radioactive shielding, controlling reactivity of a reactor, and shutting down a nuclear chain reaction in the event of a reactor malfunction (claim 8, [0036], [0038], [0042]). 

As discussed above, there exists no evidence to date that a large, sustainable pykrete structure, let alone a pykrete nuclear containment structure, is feasible, and therefore there is no indication that the claimed system can achieve a useful result. Furthermore, there is no evidence of record that the invention is capable of “generating and maintaining a solid structure,” “reducing the effects of runaway nuclear reactors,” and “shutting down a nuclear chain reaction” in the event of a nuclear reactor malfunction (claim 8). A skilled artisan would consider the asserted utility to be incredible in view of contemporary knowledge of pykrete structures and nuclear containment, discussed below. Further, Applicant has not offered any evidence or reasoning to counter such knowledge.
3), and has not been sustainable1,2,3,4. Few pykrete structures have been constructed thus far, with the most recent appearing to be the Flamenco Ice Tower and THRICE, and those that have been constructed have been to test or prove the viability of pykrete for building large structures. Both of the Flamenco Ice Tower and THRICE were constructed in below freezing temperatures and neither stood longer than two months due to rising temperatures4. It is more likely than not that a skilled artisan would have cause to doubt the asserted utility of the claimed system for “generating and maintaining a solid [ice] structure” and would not consider credible the asserted utility as such a structure has been known to be unstable and unreliable in real-world environments.  

Further, as is known in the nuclear art, containment structures are not used merely to house a reactor, but also perform important functions including preventing radiation from leaking into the environment, protecting the reactor from external (deliberate or natural) forces, as well as others. As such, specific physical characteristics and criteria are required of containment structures for nuclear reactors. These include use of materials that minimize of the probability and effect of fires and explosions (by the use of noncombustible and heat resistant materials when possible), establishment of a leak-tight barrier in the structure, and the ability for the containment structure to withstand pressure and temperature conditions resulting from normal operation as well as any loss-of-coolant accident5. at least the IAEA Specific Safety Guide No. SSG-53 (see page 7), NRC Regulatory Guide 1.216 (see page 3), NUREG/CR-6906 (see Sections 2.2.1-2.2.2), and patent documents A-H cited in the attached PTO-892. The disclosure admits “[t]he pykrete mixture can be molded into any shape and frozen, resulting in a tough and durable substance, as long as it is kept at or below freezing temperature” ([0007] (emphasis added)). While pykrete is stronger than ice, although arguably not as strong as concrete1, strength is just one of the many requirements of containment materials as outlined above. It is well-known that nuclear reactors produce high temperatures in normal operation and even higher temperatures in the case of a loss-of-coolant accident (LOCA), temperatures well above the freezing temperature of pykrete or the temperatures needed to sustain a pykrete structure1,2,3,4. Even in the unlikely event the pykrete structure were to not melt at operational and LOCA temperatures, due to the strong relation between temperature and the structural behavior of pykrete structures4, a skilled artisan would have cause to doubt the structure has the structural integrity necessitated by nuclear containment buildings. It is more likely than not that a skilled artisan would not consider credible the asserted utility of the claimed system for “provid[ing] adequate radiation shielding” and “reducing the effects of runaway nuclear reactors” as the claimed ice structure fails to meet the required physical characteristics of nuclear containment structures.  

Prior Art
It should be noted, as stated in MPEP 2173.06, “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. §103 should not be based on considerable speculation about the meaning of 

The closest prior art to the invention, as best understood, is cited on the attached PTO-892. Applicant should be aware that any claim amendments may necessitate a future prior art rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        

	/JACK W KEITH/               Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Pykrete 
        
        2 Vasiliev, N. K., et al. "A review on the development of reinforced ice for use as a building material in cold regions." Cold Regions Science and Technology 115 (2015): 56-63.
        3 Pronk, A. D. C., et al. "The calculation and construction of the highest ice dome-the Sagrada Familia in Ice." Proceedings of IASS Annual Symposia. Vol. 2015. No. 1. International Association for Shell and Spatial Structures (IASS), 2015.
        
        4 Pronk, Arno, et al. "The 2017–18 design and construction of ice composite structures in Harbin." Structures. Vol. 18. Elsevier, 2019.
        5 https://www.nrc.gov/reading-rm/doc-collections/cfr/part050/part050-appa.html#3_appa (see Criterion 3, Criterion 16, and Section V)